Citation Nr: 1332594	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  10-30 752	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent disabling for major depressive disorder with posttraumatic stress disorder (PTSD).

2.  Entitlement to a compensable evaluation for hypertension.

3.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney




ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970 and from June 1976 to October 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In a June 2013 rating decision the RO proposed to reduce the evaluation of the Veteran's service-connected chronic low back pain from 40 percent disabling to 10 percent disabling.  The rationale was that the Veteran failed to report for a scheduled examination.  In a statement dated in and received by the RO in July 2013, the Veteran's representative requested that the VA Compensation and Pension examination be rescheduled as the purpose of the previously scheduled examination was misunderstood.  This statement is referred to the RO for appropriate action.


FINDING OF FACT

In June 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
M. C. GRAHAM
	Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


